Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) directed to an infusion pump in the reply filed on January 5, 2021 is acknowledged.
Group II (Claims 14-18) and Group III (Claims 19-20) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected tube loading guidance system and a method of detecting an occlusion, respectively, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 5, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20170342973 A1), with respect to Ueda et al. (US 20140100526 A1), hereinafter referred to as Ikeda and Ueda.

Regarding claim 1, Ikeda teaches:
An infusion pump (infusion pump, 1) comprising: a housing (a pump body, 30) with a door (a door, 40) pivotally mounted to the housing (see [p.0031] and Figure 2); a tube channel (a tube attachment portion, 31a) positioned at least partially behind the door on the housing, the tube channel configured to hold a tube in the infusion pump (see [p.0031], Figure 2); a pumping mechanism including a shuttle positioned behind the door (valve mechanism C, Figures 16-18); and a slide clamp ejection device (interlocking mechanism A, Figures 6-10) configured to automatically eject the slide clamp (slide clamp, 20) from a channel based on one or more inputs from one or more sensors arranged on the infusion pump (see [p.0050-0051]).
However, Ikeda does not explicitly disclose the slide clamp ejection device including a solenoid configured to automatically eject the slide clamp.  Ikeda discloses a mechanical release of the slide clamp (20) through frontward movement of release operator (33) by urging member (33b2), which is unlocked by the closing of the door (40) (see [p.0047-0048]).  Ikeda teaches other examples of known techniques in the art wherein, during sensing, the door to the infusion pump housing is locked by a latch, which is driven by a solenoid.  However, there is a possibility that the door may be opened while 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ikeda to incorporate the teachings of Ueda in order to substitute the urging member/spring taught by Ikeda with a solenoid and a roller position sensor taught by Ueda in order to allow the slide clamp (Ikeda: 20) to be released from the release operator (Ikeda: 33) once the door (Ikeda: 40) has been locked because Ueda teaches this is beneficial to prevent the door from accidentally being opened during the infusion treatment and prevent free flow due to operation error.

Regarding claim 2, Ikeda teaches:
The infusion pump of claim 1, wherein the tube (infusion tube, 10) is in an occluded state after the slide clamp (slide clamp, 20) is inserted within the channel (after the slide clamp is inserted within the channel, see [p.0033], “the infusion tube 10 is pinched by the small width portion 21a, so that an internal flow path of the infusion tube 10 is closed” see [p.0035]).
Regarding claim 5, Ikeda teaches:
The infusion pump of claim 1, wherein the door (40) is configured to unlock and transition between a closed state and an open state after the slide clamp (20) is inserted within the channel (“The latch mechanism B is configured to be locked in response to closing of the door 40, and to be unlocked in response to pushing of the sliding clamp 20 (see FIGS. 11 to 15)” see [p.0070]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Norris et al. (US 20160101227 A1) and Oskin (US 8628311 B2), hereinafter referred to as Norris and Oskin, respectively.

Regarding claim 3, Ikeda discloses the claimed invention substantially as claimed, as set forth above in claim 2.  However, Ikeda does not explicitly disclose the infusion pump of claim 2, wherein the one or more sensors include an optical IR sensor configured to detect when the door is latched while positioned in the closed state, and a pressure sensor configured to detect the presence of the tube at a load point along the tube channel.  Ueda, in the same field of endeavor, teaches an optical IR sensor (lock detection sensor, 6) (“[that detects] whether or not the door lock mechanism 13 is at a locked position or not” see [p.0101], the lock detection means comprising “a reflective photoelectric sensor composed of a light-emitting element and a light-receiving element” see [p.0134]), and a pressure sensor (3206) that (“detects a change in a resistance value due to a load” see [p.0295]).

However, the device of Ikeda modified by the device of Ueda still fails to disclose at least one of a first Hall effect sensor configured to detect when the door is positioned in a closed state.  Norris, in the same field of endeavor, teaches a door latch Hall effect sensor whose function is to confirm that both the door (141) is closed and that the door latch (1080) is sufficiently engaged with the catch (1082) to ensure a structurally sound connection, see [p.0432].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda and Ueda, as shown above, to incorporate the teachings of Norris in order to combine the base device of Ikeda with a Hall effect sensor taught by Norris in order to determine if the door (Ikeda: 40) is positioned in a closed state and the door latch is sufficiently engaged with the locking mechanism taught by Ikeda because Norris teaches this is beneficial to 
Still, the combined device of Ikeda, Ueda, and Norris still fails to disclose a second Hall effect sensor configured to detect that a valve is closed to place the tube in an occluded state.  Oskin, in the same field of endeavor, teaches an occluder comprising valves that can selectively open and close tubes within the cassette interface, i.e., placing the tube in an occluded state.  Oskin further teaches a Hall effect sensor (62) placed within a valve assembly (50) configured to detect a position of a pincher (60) relative to the respective lumen or tube.   In this manner, an amount of closure of the respective lumen and/or an amount of fluid flow permitted through the respective lumen at the amount of closure may be determined, see Column 4, Lines 24-41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda, Ueda, and Norris, as shown above, to incorporate the teachings of Oskin in order to combine the slide clamp apparatus of Ikeda with a Hall effect sensor taught by Oskin to detect whether or not a valve has closed and the tube has been placed in an occluded state because Oskin teaches this is beneficial to allow the sensor to determine a fluid flow rate through the respective lumen, which would be close to or at zero when the tube is in a fully occluded state, thereby enhancing guidance and safety mechanisms of the device.




Regarding claim 4, Ikeda teaches (see FIG. 2):
The infusion pump of claim 3, wherein the infusion pump (1) is configured to initiate an infusion after receiving a confirmation that the slide clamp (20) is in an ejected state and the door (40) is in a closed state.
Ikeda teaches that infusion cannot be initiated without the slide clamp being in an ejected state and the door being in a closed state (“after the door 40 is closed, the release operator 33 is pushed so that the closed state of the infusion tube 10 by the sliding clamp 20 is released. In this state, it is possible to operate the infusion pump 1 for liquid feeding” see [p.0093]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Ballantyne et al. (US 20130317837 A1), hereinafter referred to as Ballantyne.

Regarding claim 6-7, the combined device of Ikeda and Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combined device of Ikeda and Ueda does not explicitly disclose the infusion pump of claim 1, further including a sensor, wherein the sensor detects the presence of the slide clamp within the channel, and wherein the sensor is a Hall effect sensor.  Ballantyne, in the same field of endeavor, teaches hall-effect sensors (15201) and (15202) that detect the movement of the slide-clamp mechanism (15220), see FIG. 152 and [p.0797].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ikeda and Ueda .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Meinzer et al. (GB 2312055 A), hereinafter referred to as Meinzer.

Regarding claims 8-9, the combination of Ikeda and Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1.  While Ikeda teaches a tube loading system comprising an infusion tube, a pump body, a tube attachment portion, and a door, Ikeda does not explicitly disclose a tube loading guidance system wherein the system includes one or more visual cues configured to provide guidance to a user during tube loading, wherein the visual cues include a first light-emitting diode, a second light-emitting diode, and a display, wherein the first and second light emitting diodes are configured to indicate whether a tube is properly or improperly loaded at respective load points on the infusion pump.
Meinzer teaches a pump module (16) including an IV tube and a tube-loading channel (27), see Page 7, Lines 5-13.  The tube-loading guidance system includes a display area (29), as shown in FIG. 4, and one or more visual cues in the form of light-emitting diodes (LEDs) configured to prompt or instruct the user during specific pump 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda and Ueda, as described in claim 1 above, to incorporate the teachings of Meinzer in order to combine the tube-loading system taught by Ikeda with the display and the visual cues taught by Meinzer by placing the display on the door or some other surface of the infusion pump and installing the one or more visual cues on the display with one or more alarms or sensors positioned within the tube channel because Meinzer teaches this is beneficial to provide status indicators to the user during operation which ensures the IV tube is properly loaded within the tube channel, which enhances the safety of the device.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Denis et al. (US 20130238261 A1), hereinafter referred to as Denis.
Regarding claim 10-11, the combination of Ikeda and Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combination of Ikeda and Ueda still fails to disclose an occlusion sensor, wherein the occlusion sensor is configured to determine if an infusion line connected to the infusion pump is blocked, and wherein the occlusion sensor determines if an infusion line is blocked by calculating one of a slope of a force curve, a slope of a pressure curve, a comparison to a baseline force measurement, a comparison to a baseline pressure measurement, or an area under the force curve.
Denis, in the same field of endeavor, teaches it is known to provide occlusion sensors as a safety measure to alert the user of blockages within the tubing that may reduce or completely prevent flow, see [p.0003]. Denis further teaches upstream and downstream occlusion sensors that are configured to determine if an infusion line connected to the infusion pump is blocked by establishing a baseline pressure and comparing the local pressure differential of the upstream and downstream occlusion sensors to determine if a blockage upstream or downstream the infusion line has experienced a blockage, see [p.0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda and Ueda, as described in claim 1 above, to incorporate the teachings of Denis in order to combine the tube channel taught by Ikeda with at least one occlusion sensor taught by Denis to detect blockages within the infusion line, wherein the local pressure differential of the occlusion sensor is compared to a baseline pressure measurement, wherein the baseline pressure may be established by an initialization routine executed when the pump .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Hetchler et al. (WO 2017023489 A1), hereinafter referred to as Hetchler.

Regarding claim 12, the combination of Ikeda and Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combination of Ikeda and Ueda still fails to disclose an accelerometer, wherein the accelerometer is configured to detect at least one of an occlusion or whether the infusion pump experienced an external impact.  Hetchler, in the same field of endeavor, teaches an infusion pump including an accelerometer, wherein the accelerometer is configured to detect many predetermined safety conditions; one scenario “could be indicative of an unintended physical occurrence at pump 400 such as a sudden movement or impact which could potentially cause a disconnection of the infusion line from the pump” (see Page 16, Lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda and Ueda, as described in claim 1 above, to incorporate the teachings of Hetchler to combine the infusion pump of Ikeda with an accelerometer taught by Hetchler in order to detect whether the infusion pump has experienced an internal impact, which might cause a disconnection of the infusion line from the pump because Hetchler teaches this is .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Ueda, and further in view of Kamen et al. (US 20140188076 A1), hereinafter referred to as Kamen.

Regarding claim 13, the combination of Ikeda and Ueda discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combination of Ikeda and Ueda still fails to disclose the infusion pump of claim 1, wherein the infusion pump is positioned in a rack with at least one other infusion pump or syringe pump.  Kamen, in the same field of endeavor, teaches (see FIG. 113) a system having a rack with a power supply for powering several pumps secured to the rack, see [p.0835-0837].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Ikeda and Ueda, as described in claim 1 above, to incorporate the teachings of Kamen by combining the infusion pump taught by Ikeda with a rack structure with a singular power supply taught by Kamen in order to position the infusion pump in a rack with at least one other infusion, syringe, or other pump because Kamen teaches this is beneficial to allow multiple infusion lines to run to a patient and expand the capabilities of the device by allowing multiple pumps to be powered by a singular power supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783